 

Exhibit 10.9

 



 

Director Fee Arrangements in 2016

 

Each director of MutualFirst Financial, Inc. (the “Company”) also is a director
of MutualBank. In 2016, each non-employee director received an annual fee of
$31,500 for serving on MutualBank’s Board of Directors as well as a Board
meeting fee of $400 per Audit Committee meeting attended and $200 for all other
committee meetings attended. In addition to this annual fee, Wilbur R. Davis
received a $10,000 annual fee for serving as Chairman of the Board of Directors,
Linn Crull received a $5,000 annual fee for serving as Chairman of the Audit
Committee, Jerry McVicker received a $3,000 annual fee for serving as Chairman
of the Compensation Committee and Jon Kintner and William Hughes each received
half of the annual $3,000 fee for serving as Chairman of the Wealth Management
Committee for a six month period. Directors are not compensated for their
service on the Company’s Board of Directors.

 

MutualBank maintains deferred compensation arrangements with some directors that
previously allowed them to defer all or a portion of their Board fees in order
to receive income when they are no longer active directors. Previously deferred
amounts earn interest at the rate of 10 percent per year.

 

 

